DETAILED ACTION
Status of Claims
The action is in reply to the Application 17/508,240 filed on 10/22/2021.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “610” has been used to designate both graphics card and communication infrastructure in Fig. 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities: there is a typo “routes that enables” which should recite as “routes that enable”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (methods for facilitating parcel collection) and “a machine” (a system for facilitating parcel collection) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A system comprising: 
...; and 
... to perform operations comprising: 
receiving, from a user, a rideshare request comprising an origination point and a destination location; 
determining that one or more parcels destined for delivery to the user are available for collection; 
determining, based on a collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, a route that enables collection of at least one of the one or more parcels; and 
directing a rideshare operator along the route to the collection location associated with at least one of the one or more parcels.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, determining, and directing a rideshare operator along the route to the collection location are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a processor” and “a non-transitory computer-readable medium communicatively coupled to the processor and storing instructions executable by the processor”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, and directing a rideshare operator along the route to the collection location by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for facilitating parcel collection. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for facilitating parcel collection amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-3, 5, and 9-11 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein collection by at least one of the rideshare operator and the user is prioritized at the collection location” in Claim 2, by defining “wherein the operations further comprise notifying the collection location of a proximity of the user to the collection location based on at least location tracking information associated with the rideshare operator” in Claim 3, by defining “comprising a second rideshare operator configured to collect at least one of the one or more parcels and deliver the at least one of the one or more parcels to a designated collection location” in Claim 5, by defining “wherein the linking is based on at least one of a unique user identifier and a unique package identifier” in Claim 9, by defining “wherein the determining that one or more parcels destined for delivery to the user are available for collection is based at least on a notice delivered to the user” in Claim 10, and by defining “wherein the operations further comprise coordinating collecting, by the rideshare operator, one or more to-be-sent parcels from one or more entities based on the route and delivering the one or more to-be-sent parcels to a delivery service” in Claim 11.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 4 recites the following limitations:
The system according to claim 1, wherein the collection location comprises one or more ...
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 4 does not integrate the abstract idea into practical application. Claim 4 recites an additional element – “smart lockers”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than representing mere generally linking of the use of the judicial exception.
Step 2B: Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “smart lockers” represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 6 recites the following limitations:
The system according to claim 5, wherein the second rideshare operator is associated with ...
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 does not integrate the abstract idea into practical application. Claim 6 recites an additional element – “a public bus system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for facilitating parcel collection amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 7 and 8 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the operations further comprise providing ... accessible by one or more rideshare operators, ... being configured to enable the rideshare operator to link the user with the one or more parcels” in Claim 7 and by defining “where ... is further configured to provide a wait time associated with collection of a parcel at the collection location” in Claim 8. 
Step 2A, Prong 2: Claims 7 and 8 do not integrate the abstract idea into practical application. Claims 7 and 8 recite an additional element – “application programming interface (API)”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: Claims 7 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for facilitating parcel collection amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 12 recites the following limitations:
A method for facilitating parcel collection, the method comprising: 
receiving, at ..., a rideshare request from a user comprising an origination point and a destination location;
determining that one or more parcels destined for delivery to the user are available for collection; 
determining, based on a collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, a route that enables collection of at least one of the one or more parcels; and 
directing a rideshare operator to the collection location associated with at least one of the one or more parcels.
	Step 2A, Prong 1: The limitations for Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, determining, and directing a rideshare operator to the collection location are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 12 recites an additional element – “a server”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, and directing a rideshare operator to the collection location by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for facilitating parcel collection. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for facilitating parcel collection amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 13-15, 17, and 19 are directed to substantially the same abstract idea as Claim 12 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 12 such as by defining “further comprising, prioritizing collection of the one or more parcels at the collection location for at least one of the user and the rideshare operator” in Claim 13, by defining “further comprising notifying the collection location of a proximity of the user to the collection location based on GPS information associated with the rideshare operator” in Claim 14, by defining “coordinating with a second rideshare operator to collect at least one of the one or more parcels and deliver the at least one of the one or more parcels to a designated collection location” in Claim 15, by defining “wherein the linking is based on at least one of a unique user identifier and a unique package identifier” in Claim 17, and by defining “coordinating collection by the rideshare operator of one or more to-be-sent parcels from one or more entities based on the identified route; and delivering the to-be-sent parcels to a delivery service” in Claim 19.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claims 16 and 18 are directed to substantially the same abstract idea as Claim 12 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 12 such as by defining “further comprising, providing ... accessible by one or more rideshare operators, ... being configured to enable the rideshare operator to link the user with the one or more parcels” in Claim 16 and by defining “further comprising, providing, by ..., a wait time associated with collection of a parcel at the collection location” in Claim 18. 
Step 2A, Prong 2: Claims 16 and 18 do not integrate the abstract idea into practical application. Claims 16 and 18 recite an additional element – “application programming interface (API)”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: Claims 16 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for facilitating parcel collection amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 20 recites the following limitations:
A method for facilitating parcel collection, the method comprising: 
receiving, at ..., a rideshare request from a user comprising an origination point and a destination location via ...; 
determining, based on a user identifier associated with the user, that the user is a rideshare parcel-collection subscriber; 
determining, using the user identifier, that one or more parcels destined for delivery to the user are available for collection at one or more collection locations; 
determining, based on each collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, one or more routes that enable collection of at least one of the one or more parcels; 
providing the one or more routes to at least one of a rideshare operator and the user; 
receiving, from the user, a selection of a selected route from among the one or more routes; and 
directing the rideshare operator along the selected route to at least one of the one or more collection locations.	
Step 2A, Prong 1: The limitations for Claim 20 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, determining, providing, and directing a rideshare operator along the route to the collection location are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 20 recites additional elements – “a server” and “a rideshare application”. The claim as a whole merely describes how to generally “apply” the concept of receiving, determining, providing, and directing a rideshare operator along the route to the collection location by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for facilitating parcel collection. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for facilitating parcel collection amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over KACZMAREK et al. (US PG Pub. No. 2021/0142284 A1; hereinafter "KACZMAREK") in view of Rao et al. (US PG Pub. No. 2020/0240803 A1; hereinafter "Rao").
Regarding Claim 1, KACZMAREK teaches a system comprising: a processor; and a non-transitory computer-readable medium communicatively coupled to the processor and storing instructions executable by the processor to perform operations comprising (See “With reference to FIG. 2, depicted is an exemplary computing system 100 for implementing embodiments... FIG. 2 includes a computer 110, which could be any one of a remote computer or device or local computer or device... The computer 110 includes a processor 111, memory 120 and one or more drives 130. The drives 130 and their associated computer storage media provide storage of computer readable instructions, data structures, program modules and other data for the computer 110.” in Paragraph [0029]): determining that one or more parcels destined for delivery to the user are available for collection (See “In this manner, when the shipping intermediary receives a package, the shipping intermediary can either lookup the intended delivery address an actual name associated with that tokenized customer name or the shipping intermediary can request such information from the third party entity.” in Paragraph [0047] and “Preferably, upon receipt of the package by the shipping intermediary, ..., the shipping intermediary, the centralized server, and/or the third party entity alerts the customer, preferably via electronic communication such as e-mail, SMS/text message, or an alert on the customer's smartphone or computer, that the customer's package has arrived and is being stored for receipt by the shipping intermediary, and preferably, the customer is also asked to retrieve the package, preferably within a set amount of time or a penalty or fine will be assessed to the customer. Preferably, the communications device of the centralized server transmits information to a client device of the customer to alert the customer that the shipping intermediary has received the package upon receiving confirmation from the shipping intermediary that the package has been received.” in Paragraph [0083]); and directing a rideshare operator along the route to the collection location associated with at least one of the one or more parcels (See “Additionally, an application, such as a GPS guided navigation application can receive the intended delivery address, and not display the actual intended address, but guide the driver of the vehicle of the local shipper to the intended address and instruct the driver to deliver the package bearing the tokenized customer name associated with the intended delivery address at the intended delivery address.” in Paragraph [0074] wherein it can be seen that the GPS guided navigation application is capable of directing a rideshare operator along the route to the collection location associated with at least one of the one or more parcels).
KACZMAREK does not explicitly teach; however, Rao teaches receiving, from a user, a rideshare request comprising an origination point and a destination location (See “In example embodiments, a user (e.g., a rider) operates the requester device 106a that executes the client application 108 to communicate with the networked system 102 to make a request for transport or delivery service (referred to collectively as a “trip”). In some embodiments, the client application 108 determines or allows the user to specify a pickup location (e.g., of the user or an item to be delivered) and to specify a drop-off location for the trip.” in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of facilitating parcel collection of KACZMAREK to include receiving, from a user, a rideshare request comprising an origination point and a destination location, as taught by Rao, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
KACZMAREK does not explicitly teach; however, Rao teaches determining, based on a collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, a route that enables collection of at least one of the one or more parcels (See “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user. In some embodiments, the route determination module 210 determines a plurality of routes from a current location of a vehicle to a destination based on the machine-learned driving preferences of the driver. In other embodiments, the route determination module 210 determines a plurality of routes from a current location of a rider to a drop-off location based on machine-learned preferences of the rider.” in Paragraph [0033], “In one embodiment, the route determination module 210 identifies several routes from a first location (e.g., pick-up location; current location) to a second location (e.g., destination or drop-off location).” in Paragraph [0034], and “In the delivery service embodiment, the route determination module 210 determines a plurality of routes to enter and pick up the item to be delivered (e.g., food). The plurality of routes may include a location to park the driver's vehicle and a path to an entrance of the pick-up location.” in Paragraph [0048]. It can be seen that the route determination module 210 is capable of determining, based on each collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, a route that enable collections of at least one of the one or more parcels.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of facilitating parcel collection of KACZMAREK to include determining, based on a collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, a route that enables collection of at least one of the one or more parcels, as taught by Rao, in order to offer more convenient service to the customer by generating a route that allows the customer to go to a collection location prior reaching to his/her destination.
Regarding Claim 2, KACZMAREK in view of Rao teaches all the limitations of Claim 1 as described above. KACZMAREK also teaches wherein collection by at least one of the rideshare operator and the user is prioritized at the collection location (See “In this manner, a customer can go to the shipping intermediary at the intermediary address, present only the secondary token, and receive the package from the intermediary or vendor with nothing more than just presenting the secondary token.” in Paragraph [0085] and “Moving to step 502, upon the customer, or the agent of the customer presenting the secondary token to the shipping intermediary, upon the shipping intermediary receiving the secondary token, and upon the shipping intermediary determining the tokenized customer name is associated with the secondary token, the shipping intermediary retrieves the package for the customer.” in Paragraph [0086]). 
Regarding Claim 4, KACZMAREK in view of Rao teaches all the limitations of Claim 1 as described above. KACZMAREK also teaches wherein the collection location comprises one or more smart lockers (See “With reference to FIG. 6, in one embodiment, the shipping intermediary uses or includes an automated system, preferably a smart electronic automated locker 600 which is connected to a network 602 like the Internet, to receive and store the package 604, ..., and to retrieve and provide the package 604 to the customer. The smart electronic automated locker 600 is a unit which includes a computer 606 having an input 608, such as a keypad 610, an optical scanner or camera 611, and/or barcode reader 612, a screen 614, and preferably is connected with the network 602 via a communication device, such as the smart electronic lockers provided by Parcel Pending of Irvine, Calif. in the United States.” in Paragraph [0089]). 
Regarding Claim 5, KACZMAREK in view of Rao teaches all the limitations of Claim 1 as described above. KACZMAREK also teaches comprising a second rideshare operator configured to collect at least one of the one or more parcels and deliver the at least one of the one or more parcels to a designated collection location (See “With Reference to FIG. 4, in one embodiment, a local shipper may pick up the package from the vender at the vendor's location or from the intermediary at the intermediary address and delivers the package directly to the intended delivery address for the package.” in Paragraph [0073] and “Upon purchase, the package 604 is delivered to the automated locker 600 either ... via an agent of the venders, or via a shipper which picks up the package 604 from the vender and delivers the package 604 to an intermediary, as discussed in step 318.” in Paragraph [0089]).
Regarding Claim 6, KACZMAREK in view of Rao teaches all the limitations of Claims 1 and 5 as described above. KACZMAREK also teaches wherein the second rideshare operator is associated with a public bus system (See “The local shipper is any shipping agent with the flexibility to pick-up and deliver packages on demand, and may include traditional shipping companies such as FedEX™ or UPS™, or may include non-traditional local delivery companies or ride-sharing services such as UBER™ and other such companies which manage or maintain a fleet of vehicles, such as private cars or taxi cabs which can be used for delivering both people and/or packages. The local shipper may also be a traditional courier service. Preferably, the local shipper is capable of directly shipping the item from a first address, such as the vender address or the intermediary address, to the intended delivery address using the local delivery's own systems and employees, ...” in Paragraph [0073] wherein the “local shipper” is considered to be the “second rideshare operator”.)
Regarding Claim 7, KACZMAREK in view of Rao teaches all the limitations of Claim 1 as described above. KACZMAREK also teaches wherein the operations further comprise providing an application programming interface (API) accessible by one or more rideshare operators, the API being configured to enable the rideshare operator to link the user with the one or more parcels (See “At step 404, upon arriving at the pickup address, the local shipper, preferably using a scanner or an application and a portable computer or smartphone, scans the tokenized customer name printed on the adhesive shipping label on the package and confirms that it matches the tokenized customer name provided previously to the local shipper.” in Paragraph [0078] and “In one embodiment, the shipping intermediary uses a person, preferably a person with a personal computer, to receive the secondary token, confirm the secondary token is valid, and retrieve the package for the customer. In one embodiment, the secondary token is transmitted to the secure database 210, wherein the computer 110 determines which tokenized customer name is associated with the secondary token. Then the computer 110 communicates this information, that is, which tokenized customer name is associated with the secondary token to the shipping intermediary, and the person working at the shipping intermediary, preferably via the personal computer. Upon determining which tokenized customer name is associated with the secondary token, the shipping intermediary then locates the package that is associated with the tokenized customer name and provides that package to the customer.” in Paragraph [0088]).
Regarding Claim 9, KACZMAREK in view of Rao teaches all the limitations of Claims 1 and 7 as described above. KACZMAREK also teaches wherein the linking is based on at least one of a unique user identifier and a unique package identifier (See “Preferably, the tokenized customer name is a randomly generated alphanumeric code or one that is generated using the customer's name or other information, ... The tokenized customer name may be any one of a randomly or specifically chosen alphanumeric code, ... by or generated by the third party entity, or provided by the customer, or any combination of the above.” in Paragraph [0045], “In one embodiment, a unique tokenized customer name is provided to the customer each time the customer purchases goods for each unique package that is shipped by the vender and received by the shipping intermediary. In this manner, the unique tokenized customer name helps the shipping intermediary match each unique package with a customer.” in Paragraph [0046], and “Upon receipt of the package 604 at the automated locker, a person delivering the package 604 would then enter the tokenized customer name 616 and/or some other identifying information on the package 604, such as a tracking number, which could uniquely identify the package and the customer.” in Paragraph [0089]).
Regarding Claim 10, KACZMAREK in view of Rao teaches all the limitations of Claim 1 as described above. KACZMAREK also teaches wherein the determining that one or more parcels destined for delivery to the user are available for collection is based at least on a notice delivered to the user (See “Preferably, upon receipt of the package by the shipping intermediary, and preferably upon determining that the package delivery was authorized, the shipping intermediary, the centralized server, and/or the third party entity alerts the customer, preferably via electronic communication such as e-mail, SMS/text message, or an alert on the customer's smartphone or computer, that the customer's package has arrived and is being stored for receipt by the shipping intermediary, and preferably, the customer is also asked to retrieve the package, preferably within a set amount of time or a penalty or fine will be assessed to the customer.” in Paragraph [0083]).
Regarding Claim 11, KACZMAREK in view of Rao teaches all the limitations of Claim 1 as described above. KACZMAREK also teaches wherein the operations further comprise coordinating collecting, by the rideshare operator, one or more to-be-sent parcels from one or more entities based on the route and delivering the one or more to-be-sent parcels to a delivery service (See “In one embodiment, the local shipper can also be provided with a list of packages to be delivered and their associated tokenized customer names and intended delivery addresses, along with a route ... for delivery of each package.” in Paragraph [0080], “As shown at step 318, the shipper then picks up the package at the vendor's location and delivers the package to the shipping intermediary at the preferred intermediary address which is located on the shipping label affixed to the package.” in Paragraph [0065], and “Moving to step 322, the shipping intermediary may now ship the package to the address on the second shipping label, which is the intended delivery address for the package, in the usual manner.” in Paragraph [0068]).
Claims 12-13 and 15-19 are method claims corresponding to system Claims 1-2, 5, 7, 9, 8, and 11. All of the limitations in Claims 12-13 and 15-19 are found reciting the same scopes of the respective limitations in Claims 1-2, 5, 7, 9, 8, and 11. Accordingly, Claims 12-13 and 15-19 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-2, 5, 7, 9, 8, and 11, respectively set forth above.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KACZMAREK in view of Rao and Robinson et al. (US PG Pub. No. 2015/0106293 A1; hereinafter "Robinson").
Regarding Claim 3, KACZMAREK in view of Rao teaches all the limitations of Claims 1 and 2 as described above. KACZMAREK in view of Rao does not explicitly teach; however, Robinson teaches wherein the operations further comprise notifying the collection location of a proximity of the user to the collection location based on at least location tracking information associated with the rideshare operator (See “In particular embodiments, following an unsuccessful delivery attempt, the system may be configured to notify the parcel recipient ... that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of locker bank locations ...” in Paragraph [0055] and “In various embodiments, the system is configured to determine locker bank location information based at least in part on a location of a delivery driver, which may, for example, be determined based on a location of a mobile computing device (e.g., such as a smart phone or DIAD) associated with the delivery driver (e.g., based on GPS coordinates of the mobile computing device, etc.) and/or location of the delivery vehicle (e.g. telematics) In such embodiments, the system may locate one or more locker banks that are no more than a particular distance from ..., delivery recipient (e.g. based on consignees', carriers', and/or shippers' social network information, mobile GPS information, stored recipient preferences, etc.) ...” in Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for facilitating parcel collection of KACZMAREK in view of Rao to include wherein the operations further comprise notifying the collection location of a proximity of the user to the collection location based on at least location tracking information associated with the rideshare operator, as taught by Robinson, in order to avoid having multiple redelivery attempts which would result in increased transaction costs for the carrier and delays in receiving the parcel for the customers (See Paragraph [0001] of Robinson).
Regarding Claim 14, KACZMAREK in view of Rao teaches all the limitations of Claim 12 as described above. KACZMAREK in view of Rao does not explicitly teach; however, Robinson teaches notifying the collection location of a proximity of the user to the collection location based on GPS information associated with the rideshare operator (See “In particular embodiments, following an unsuccessful delivery attempt, the system may be configured to notify the parcel recipient ... that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of locker bank locations ...” in Paragraph [0055] and “In various embodiments, the system is configured to determine locker bank location information based at least in part on a location of a delivery driver, which may, for example, be determined based on a location of a mobile computing device (e.g., such as a smart phone or DIAD) associated with the delivery driver (e.g., based on GPS coordinates of the mobile computing device, etc.) and/or location of the delivery vehicle (e.g. telematics) In such embodiments, the system may locate one or more locker banks that are no more than a particular distance from ..., delivery recipient (e.g. based on consignees', carriers', and/or shippers' social network information, mobile GPS information, stored recipient preferences, etc.) ...” in Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for facilitating parcel collection of KACZMAREK in view of Rao to include notifying the collection location of a proximity of the user to the collection location based on GPS information associated with the rideshare operator, as taught by Robinson, in order to avoid having multiple redelivery attempts which would result in increased transaction costs for the carrier and delays in receiving the parcel for the customers (See Paragraph [0001] of Robinson).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KACZMAREK in view of Rao and Brooks et al. (US Pat. No. 10482420 B1; hereinafter "Brooks").
Regarding Claim 8, KACZMAREK in view of Rao teaches all the limitations of Claims 1 and 7 as described above. KACZMAREK in view of Rao does not explicitly teach; however, Brooks teaches where the API is further configured to provide a wait time associated with collection of a parcel at the collection location (See “For example, upon selection of the hypertext link 114, a retrieval options web page 118 such as shown in FIG. 7 can be displayed on the customer's smart phone 112... The web page 118 also includes ..., as well as a display of an estimated wait time before the package(s) will be disposed within the locker assembly 16 and ready for retrieval by the customer.” in Column 10, Lines 18-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for facilitating parcel collection of KACZMAREK in view of Rao to include where the API is further configured to provide a wait time associated with collection of a parcel at the collection location, as taught by Brooks, in order to avoid having long wait time at the collection location. For example, providing a wait time associated with collection of a parcel to customers would help to decide the customers the time that they should arrive at the collection location to pick up the parcels. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KACZMAREK in view of Robinson and Rao.
Regarding Claim 20, KACZMAREK teaches a method for facilitating parcel collection, the method comprising: determining, using the user identifier, that one or more parcels destined for delivery to the user are available for collection at one or more collection locations (See “In this manner, when the shipping intermediary receives a package, the shipping intermediary can either lookup the intended delivery address an actual name associated with that tokenized customer name or the shipping intermediary can request such information from the third party entity.” in Paragraph [0047] and “Preferably, upon receipt of the package by the shipping intermediary, ..., the shipping intermediary, the centralized server, and/or the third party entity alerts the customer, preferably via electronic communication such as e-mail, SMS/text message, or an alert on the customer's smartphone or computer, that the customer's package has arrived and is being stored for receipt by the shipping intermediary, and preferably, the customer is also asked to retrieve the package, preferably within a set amount of time or a penalty or fine will be assessed to the customer. Preferably, the communications device of the centralized server transmits information to a client device of the customer to alert the customer that the shipping intermediary has received the package upon receiving confirmation from the shipping intermediary that the package has been received.” in Paragraph [0083], and “Upon receipt of the package 604 at the automated locker, a person delivering the package 604 would then enter the tokenized customer name 616 and/or some other identifying information on the package 604, such as a tracking number, which could uniquely identify the package and the customer.” in Paragraph [0089]); and directing the rideshare operator along the selected route to at least one of the one or more collection locations (See “Additionally, an application, such as a GPS guided navigation application can receive the intended delivery address, and not display the actual intended address, but guide the driver of the vehicle of the local shipper to the intended address and instruct the driver to deliver the package bearing the tokenized customer name associated with the intended delivery address at the intended delivery address.” in Paragraph [0074] wherein it can be seen that the GPS guided navigation application is capable of directing the rideshare operator along the selected route to at least one of the one or more collection locations).
KACZMAREK does not explicitly teach; however, Robinson teaches determining, based on a user identifier associated with the user, that the user is a rideshare parcel-collection subscriber (See “In particular embodiments, the system is configured to confirm the identity of the individual as a "subscribed" or "unsubscribed" (e.g., individual who hasn't previously signed up for an account with a particular delivery service) consignee, shipper or third party requesting retrieval of the one or more parcels based at least in part on an identification card associated with the individual (e.g., a government-issued identification card such as a passport or driver's license, a credit card, etc.).” in Paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for facilitating parcel collection of KACZMAREK to include determining, based on a user identifier associated with the user, that the user is a rideshare parcel-collection subscriber, as taught by Robinson, in order to automatically confirm a person’s identity from a consignee account (See Paragraph [0150] of Robinson).
KACZMAREK in view of Robinson does not explicitly teach; however, Rao teaches receiving, at a server, a rideshare request from a user comprising an origination point and a destination location via a rideshare application (See “In example embodiments, a user (e.g., a rider) operates the requester device 106a that executes the client application 108 to communicate with the networked system 102 to make a request for transport or delivery service (referred to collectively as a “trip”). In some embodiments, the client application 108 determines or allows the user to specify a pickup location (e.g., of the user or an item to be delivered) and to specify a drop-off location for the trip.” in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of facilitating parcel collection of KACZMAREK in view of Robinson to include receiving, from a user, a rideshare request comprising an origination point and a destination location, as taught by Rao, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
KACZMAREK in view of Robinson does not explicitly teach; however, Rao teaches determining, based on each collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, one or more routes that enable collection of at least one of the one or more parcels (See “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user. In some embodiments, the route determination module 210 determines a plurality of routes from a current location of a vehicle to a destination based on the machine-learned driving preferences of the driver. In other embodiments, the route determination module 210 determines a plurality of routes from a current location of a rider to a drop-off location based on machine-learned preferences of the rider.” in Paragraph [0033], “In one embodiment, the route determination module 210 identifies several routes from a first location (e.g., pick-up location; current location) to a second location (e.g., destination or drop-off location).” in Paragraph [0034], and “In the delivery service embodiment, the route determination module 210 determines a plurality of routes to enter and pick up the item to be delivered (e.g., food). The plurality of routes may include a location to park the driver's vehicle and a path to an entrance of the pick-up location.” in Paragraph [0048]. It can be seen that the route determination module 210 is capable of determining, based on each collection location associated with each of the one or more parcels and at least one of the origination point and the destination location, one or more routes that enable collections of at least one of the one or more parcels.); providing the one or more routes to at least one of a rideshare operator and the user; and receiving, from the user, a selection of a selected route from among the one or more routes (See “The networked system causes presentation of the plurality of routes on a user interface of a device of the rider, and the rider provides, via the user interface, a selection of a route from the plurality of routes. In response to the selection, the networked system causes presentation of a driving route corresponding to the selected route on a device of the driver and the device of the rider.” in Paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for facilitating parcel collection of KACZMAREK in view of Robinson to include determining one or more routes that enable collection of at least one of the one or more parcels, providing the one or more routes to at least one of a rideshare operator and the user, and receiving, from the user, a selection of a selected route from among the one or more routes, as taught by Rao, in order to satisfy customer needs by determining one or more routes that allow the customer to stop by at a collection location prior reaching to his/her destination and giving him/her an option to select a desired route.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen; Samuel (US 2020/0380467 A1) teaches a package delivery system, more specifically, a GPS enabled packaged delivery system.
Lord et al. (US 2015/0323333 A1) teaches systems and methods for identifying one or more transportation vehicle units with or without package delivery obligation for transporting one or more end users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628